Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 and 5 have been amended, and claims 8 and 9 have been added. Claims 1-9 are currently pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Walters et al. (U.S. 20170179477) in view of Jo et al. (U.S. 20180097229) and Mizutani (JP 2017054720, presented in IDS dated 08/13/2019, machine translation provided by Applicant in application dated 08/13/2019 and used herein for reference).

With respect to claim 1, Walters discloses in Fig. 1 an anode ([0124]) for a sulfide ([0128]) all-solid-state battery ([0147]), wherein 
the anode comprises anode material particles (1 material) ([0124]), wherein 
each anode material (1) comprises a laminate which comprises void layers (4 gaps) and Si-based material layers (6 decorates) containing at least one Si-based material selected from the group consisting of Si and a Si alloy ([0033]), in which
the Si-based material layers (6) and the void layers (4) are alternately laminated ([0016]), and a coat film (2, 3 graphitic material) covers a surface of at least the void layer (4), and
the void layers (4) are spaces surrounded by the Si-based material layers (6) and the coat film (2, 3).
Walter does not disclose that the anode active materials are SI-based, just that it is a graphene material, or that when viewing a cross section of the laminate along a thickness direction of the layers, the layers are arranged along a direction across the laminate, and wherein in the cross section, the coat film covers the surface of the laminate to cover end surfaces of the void layers disposed between the Si-based material layers and to cover an outer surface of the void layer disposed at an end of the laminate.

	It would have been obvious to one having ordinary skill in the art at the time that the application was filed to specifically include silicon as taught by Jo with the graphene disclosed by Walter as the anode active material in order to ensure enhanced capacity. 
	Neither Walter nor Jo contain pictures of the cross section of the laminate along a thickness direction of layers. However, both Walter and Jo describe a coating film covering the outer surface (noted above) and between the Si-based material, however the void placements are random. 
	Mizutani discloses a negative electrode with an active material of silicon ([abstract]) and voids surrounding the active material ([0015]). Mizutani teaches that the void or gap ratio is ideally controlled ([0015]). Mizutani further teaches that the void ratio helps to that when the active material expands and contracts the cutting of the conduction path is secured ([0026]).
	Although the arrangement of void/silicon particle/coating layers is different throughout Walter, Jo, and Mizutani, the elements of the limitation and their purpose is known in the art. Applicant is reminded that the particular arrangement of parts is held to be an obvious matter of design choice (See MPEP 2144.04 VI C). In the instant case, the lamination of the layers instead of composite layers is an obvious variation. 

With respect to claim 2, Walters discloses the coat film (4) contains carbonaceous material ([0135]).

With respect to claim 3, Walters discloses a thickness of each Si-based material layer is 500 nm or less ([0124]), and the thickness of each void layer is preferably 5 – 10 nm or more ([0016]). 
Applicant is reminded that prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity (ClearValue Inc. v. Pearl River Polymers Inc., 668 F.3d 1340, 101 USPQ2d 1773 (Fed. Cir. 2012). In this case, both of these ranges encompass the claimed ranges of the instant application (MPEP 2131.03).

With respect to claim 4, Walters discloses anode material particles (1), but does not disclose their size. 
Mizutani discloses a negative electrode active material being a particle ([0008]) and teaches the particle diameter is 15 microns or less, thus overlapping the claimed range of 2 microns – 20.5 microns ([0008]). Mizutani further teaches that limiting the diameter of the particle allows for high cell volume energy density and excellent capacity rations by limiting the porosity of the electrode ([0007]).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to ensure that the active material particle diameter disclosed by Walters was limited to 15 microns or less in order to limit the porosity of the electrode and allow for enhanced performance. 


With respect to claim 7, Walters discloses a sulfide all-solid-state battery comprising the anode for sulfide-all-solid-state batteries define by claim 1 as set forth by the rejection of claim 1 [0008]. 

With respect to claim 8 and 9, Walter does not disclose that the components other than the Si-based material is 1 mass% or less or 0.5 mass % or less.
However, Walter does disclose that the Si-based material layer (6 – decorate) contains a suitable silicon containing precursor such as siloxane ([0050]). While Walter does offer a polyethylene or polypropylene as decorate binding materials, it is presented in the alternative and is therefore not required in combination within the decorate. It is therefore reasonable to assert that the Si –based material layer disclosed by Walter can be composed entirely of siloxane in the absence of evidence to the contrary, thus overlapping with the claimed ranged of claims 8 and 9.  
Applicant is reminded that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541F.2d 257, 191USPQ 90(CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Walters et al in view of Jo et al. and Mizutani et al. as applied to claim 1 above, and further in view of Young (U.S. 20130209887).

With respects to claims 5 and 6, Walters discloses an anode material particle (1), but does not disclose the presence of a solid electrolyte material layer comprised within the particle. 
Young discloses an anode for a battery that comprises carbon ([0008]), and teaches the formation of a solid electrolyte material layer (SEI layer) on the active material ([0008]). Young further teaches that the SEI layer helps to stabilize any carbon against physical degradation ([0008]). Young also teaches that the thickness of the solid electrolyte layer should be between 100 -500 angstroms ([0021]), and that this thickness helps make the anode resistant to exfoliation ([0021]).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to include an SEI layer in the thickness taught by Young to the anode particles disclosed by Walters in order to protect the carbonaceous coating from degradation. 
Applicant is reminded that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541F.2d 257, 191USPQ 90(CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In this case, the ranges of the thickness of the solid electrolyte material layer taught by Young overlap with the range of the instant application. 

Response to Arguments
Applicant’s arguments filed 07/08/2021 on pages 6-8 with respect to claims 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, argument [1] made by applicant has been overcome by the addition of Jo et al. in claim 1.
Arguments [2] – [5] are made on the assertion that since specific benefits and intended use of said elements. Applicant is reminded that with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114). Additionally, the coat film functioning as a support structure as detailed in argument 2 is addressed in the rejection of claim 1 by Jo et al, and the function of the void layer to allow room for expansion as detailed in argument 3 is addressed in the rejection of claim 1 by Mizutani et al. Arguments 4 and 5 are used to summarize the above arguments 1-3. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        
/Kwang Han/Primary Examiner, Art Unit 1727